
	
		II
		111th CONGRESS
		1st Session
		S. 1299
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Menendez (for
			 himself and Mr. Kennedy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect health care workers and first responders,
		  including police, firefighters, emergency medical personnel, and other workers
		  at risk of workplace exposure to infectious agents and drug resistant
		  infections, such as MRSA.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Worker Infection Protection
			 Act.
		2.Protecting
			 workers from infections
			(a)In
			 generalThe Secretary of
			 Labor and the Secretary of Health and Human Services shall jointly develop and
			 issue workplace standards, recommendations, and plans to protect health care
			 workers and first responders, including police, firefighters, emergency medical
			 personnel, and other workers at risk of workplace exposure to infectious agents
			 and drug resistant infections, such as Methicillin-resistant Staphylococcus
			 aureus (referred to in this Act as MRSA).
			(b)Workplace
			 safety and health standards
				(1)Temporary
			 standardNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Labor, in
			 consultation with the Director of the National Institute for Occupational
			 Safety and Health, pursuant to section 6(c) of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 655(c)), shall develop and issue an emergency
			 temporary standard for the protection of health care workers and first
			 responders and other workers at risk of exposure, to prevent occupational
			 exposure to infectious agents and toxins, such as MRSA.
				(2)Permanent
			 standardNot later than 180
			 days after the issuance of the emergency temporary standard under paragraph
			 (1), the Secretary of Labor shall issue a final permanent standard for
			 occupational exposure to infectious agents and toxins, including MRSA, under
			 section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C.
			 655(B)).
				(3)RequirementsThe emergency temporary standard and final
			 permanent standard under paragraphs (1) and (2) shall, at a minimum, provide
			 for the following:
					(A)The development and implementation of an
			 infectious agent control plan in settings where health care is delivered, in
			 order to protect workers from infectious agents, in accordance with the
			 recommendations of the Centers for Disease Control and Prevention in the
			 Guideline for Isolation Precautions: Preventing Transmission of Infectious
			 Agents in Healthcare Settings 2007 and the Management of Multidrug-Resistant
			 Organisms in Healthcare Settings 2006.
					(B)Personal protective equipment, in
			 accordance with the requirements of sections 1910.134 and 1910.132 of title 29,
			 Code of Federal Regulations.
					(C)Training and information in accordance with
			 section III of part IV of the Guideline for Isolation Precautions: Preventing
			 Transmission of Infectious Agents in Healthcare Settings 2007 of the Centers
			 for Disease Control and Prevention, including—
						(i)providing job-specific training and
			 education regarding the prevention of transmission of infectious agents;
			 and
						(ii)providing instructional materials for
			 patients and visitors.
						(D)Appropriate medical surveillance for
			 workers exposed to infections agents, including MRSA.
					(4)Effective
			 dateThe temporary emergency
			 standard issued under paragraph (1) shall take effect not later than 90 days
			 after the promulgation of such standard, except that the effective date for any
			 requirements for engineering controls shall go into effect not later than 90
			 days after the promulgation of the permanent standard under paragraph (2). The
			 provisions of the emergency temporary standard under paragraph (1) shall remain
			 in effect until the permanent standard takes effect under paragraph (2).
				
